Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Status of the Claims
Receipt of Applicants’ Response, filed 20 July 2020, is acknowledged.  Claims 2, 13, 21, and 52 amended therein.  Claim 7 is cancelled.  Claims 25, 26, 31 – 33, 36, 43, 44, 50, and 56 remain withdrawn as being directed to a non-elected invention.  Claims 52 and 53 are objected to (see below).  Accordingly, claims 1 – 3, 8, 13, 21, 52, 53, and 59 are available for active consideration.  
REJECTIONS WITHDRAWN  
Rejections Pursuant to 35 U.S.C. § 112 
The rejection pursuant to 35 U.S.C. § 112(d) set forth in the Action of 27 October 2020 is hereby withdrawn in light of the amendment of the claims and Applicants’ remarks.
Rejections Pursuant to 35 U.S.C. § 103 
The obviousness rejections set forth in the Action of 20 April 2020 are hereby withdrawn in light of the amendment of the claims and Applicants’ remarks, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness pursuant to 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s), absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 - 3, 8, 13, 21, 52, 53, and 59 are rejected pursuant to 35 U.S.C. § 103 as being obvious over US 2003/0175410 A1 to Campbell, P. and L. Weiss, claiming priority to 18 March 2002 (“Campbell ‘410”), in view of Ghosh, S., et al., Adv. Funct. Mater. 18: 1883 – 1889 (2008) (“Ghosh (2008)”), and Silva, M., et al., Journal of Applied Polymer Science 128:  115 – 122 (25 June 2012) (“Silva (2012)”), as evidenced by Applicants’ specification.
The Invention As Claimed 
	Applicants claim a bio-ink composition comprising silk fibroin, a humectant, and a solvent, wherein the silk fibroin is present at 10 – 50% wgt, wherein the mass ratio of silk fibroin to humectant is between about 20:1 and 2:1, wherein the solvent is substantially free of an organic solvent, wherein the humectant is a sugar alcohol, a sugar polyol, or a combination thereof, wherein the polypeptide and humectant are present at a polypeptide : humectant ratio between about 5:1 and 2:1, and wherein the composition further comprises at least one agent.  
Applicants also claim a bio-ink composition comprising silk fibroin, a humectant, and a solvent, wherein the ink is self-curing, wherein the silk fibroin is present at 10 – 50% wgt, wherein the mass ratio of silk fibroin to humectant is between about 20:1 and 2:1, and wherein the crystallized layer is substantially insoluble in water.
In addition, Applicants claim a pair of bio-ink compositions, the pair a composition comprising silk fibroin, a humectant, and a solvent, wherein the ink is self-curing, wherein the silk fibroin is present at 10 – 50% wgt, wherein the mass ratio of silk fibroin to humectant is between about 20:1 and 2:1, and a second composition
 The Teachings of the Cited Art 
	Campbell ‘410 discloses compositions for preparing biomimetic scaffolds (see Abstract), and apparatuses for selectively depositing bio-ink solutions to build up 3-D biomimetic scaffold structures (see ¶[0008]), wherein the scaffolds are built using solid freeform fabrication processes in a layering manufacturing process to build up shapes by incremental material deposition and fusion of thin, cross-sectional layers (see ¶[0053]; see also ¶[0206]), wherein the bio-inks solidify, or polymerize, or gel upon deposition (see ¶[0012]), wherein the scaffold implant may be permanent or may be biodegradable (see ¶[0014]; see also ¶[0054]), wherein a first micro-dispensing device and a second micro-dispensing device selectively dispense a focused volume of a first bio-ink and a second bio-ink at a plurality of dispensing locations on the surface (see ¶[0016]), wherein one or more bio-inks or solutions are deposited for a layer in a first pass and additional bio-inks are deposited in one or more subsequent passes ¶[0155]), wherein the bio-inks may be characterized as structural, functional and/or therapeutic (see ¶[0009]), wherein the structural bio-inks may be ionic hydrogels comprising polysaccharides such as alginates and chitosan (see ¶[0089]), wherein structural bio-inks are set, or solidified, upon exposure to the body temperature of the subject into which the scaffold is implanted (see ¶[0087]), wherein the functional bio-inks may modify, preserve or enhance a particular property of the inks, such as pH, porosity, surface adhesion, etc. (see ¶[0010]), the functional bio-inks comprising a poly-vinyl alcohol, gelatin, hyaluranate, or a polyethylene glycol (see ¶[0108]), wherein the therapeutic inks comprise agents that produce a biological effect in vivo (see ¶[0011]), wherein the agents may be pharmaceutical compositions or drugs, including small organic molecules, such as antibiotics and anti-inflammatories (see ¶[0117]), and wherein the therapeutic bio-inks may be formulated so as to provide controlled release over time, for example, days, weeks, months or years (see ¶[0125]).  The reference does not disclose bio-ink compositions wherein the polypeptide is a silk fibroin, or wherein the ink compositions comprise a humectant, such as glycerol, at a loading of 10 – 50% wgt, and at a wgt ratio to the silk fibroin between about 20 : 1, or between about 5 : 1 and 2 : 1.  The disclosures of Ghosh (2008) and Silva (2012), as evidenced by the specification, remedy those deficiencies.  
Ghosh (2008) discloses three–dimensional, microperiodic scaffolds of regenerated silk fibroin for tissue engineering fabricated by direct ink writing, wherein the ink consists of a silk fibroin solution from the Bombyx mori silkworm, deposited in a layer-by-layer fashion through a fine nozzle to produce a three-dimensional array of silk fibers, wherein the scaffolds supported human bone marrow-derived mesenchymal stem cell (hMSC) adhesion and growth (see Abstract), wherein the “direct-write” processes used to create the scaffolds employ assembly methods that use a computer-controlled translation stage that moves a pattern-generating device (e.g., ink deposition nozzle) in a layer-by-layer sequence, to form materials with controlled architectures and compositions in complex 3-D structures (see p. 1884, 1st col., 2nd para.), wherein silk fibroin demonstrates superb biocompatibility, robust mechanical properties, such as high mechanical modulus and toughness, relatively slow proteolytic biodegradation, the ability to utilize aqueous solutions, and the ability to control structure (id.), wherein, by using a concentrated 28 – 30 wgt % silk fibroin solution as the ink, dimensional shrinkage in the scaffolds was minimized (see p. 1884, 2nd col., 2nd para.), wherein, at a concentration of 19% wgt, or greater, the silk fibroin solutions behaved as Newtonian fluids (see p. 1884, 2nd col., 4th para.), and wherein the most concentrated silk fibroin solution (29% wgt) displayed a low shear viscosity of 2.9 Pa, which is similar to the viscosity of synthetic polyelectrolyte complexes initially developed for direct ink writing at the microscale (see p. 1885, 1st col.).
Silva (2012) discloses silk fibroin (SF) films comprising additives such as glycerol to provide improved mechanical properties, and lower aqueous solubility (see Abstract), wherein SF films were prepared with 1 or 3% wgt glycerin solution, and 50% volume percentage of SF aqueous solution (see p. 116, 2nd col., 1st para.), and wherein glycerin has plasticizing effect and provides mobility to the SF chains, increasing the film elasticity (see p. 121, 1st col, 3rd para.).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions for preparing biomimetic scaffolds, wherein the scaffolds are built using solid freeform fabrication processes, the processes utilizing structural bio-inks comprising hydrogels, proteins, polysaccharides and/or biocompatible/biodegradable polymers, as well as therapeutic bio-inks comprising pharmaceutical compositions or drugs, and wherein the processes can use two or more bio-inks in the fabrication of the scaffolds, wherein the inks set, or solidify, upon exposure to body temperatures in vivo, as taught by Campbell ‘410, wherein the protein fibers of the scaffolds comprise arrays of silk fibroin formed from a silk fibroin solution as the ink, as taught by Ghosh (2008), wherein the silk fibroin compositions further comprise 1 or 3% wgt glycerin solution, and 50% volume percentage of SF aqueous solution, as taught by Silva (2012).  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Ghosh (2008) to the effect that the silk fibroin of the scaffolds exhibits good biocompatibility, impressive mechanical strength, controlled degradation, as well as versatility in processing and modifications, by the teachings of Silva (2012) to the effect that important parameters of SF films should be controlled for biomaterial applications, such as the molecular conformation of SF and the elasticity and malleability of the films, due to the films being stiff when dried.
	With respect to the quantitative limitations recited in claims 1 and 13 directed to the mass loading of silk fibroin and ratios between silk fibroin and glycerol, the Examiner notes that the references do not expressly disclose mass loadings of glycerol and silk that are exactly congruent with the recited limitations.  However, the Examiner notes that Ghosh (2008) teaches a silk fibroin solution concentration between 19 and 29% wgt, and Silva (2012) discloses silk fibrin films prepared from solutions comprising 50% SF.  Therefore, it is the Examiner’s position that the cited art teaches loadings of silk fibroin and glycerol that would at least significantly overlap with the claimed ranges and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
With respect to limitations recited in claims 1 and 3 directed to properties of the bio-ink compositions that are exhibited upon printing on a substrate, such as the ink crystallizing after printing (claim 1), crystallized layers being insoluble in water (claim 3), the Examiner notes that the cited references do not expressly address such properties.  However, it is the Examiner’s position that the compositions of the cited art, due to substantial identity with the compositions of the claimed invention (same polypeptide, same humectants, at the same loadings, and the same solvent), would necessarily possess these properties.  
The Examiner also notes that claims 1 and 3 each recite a limitation directed to the ink compositions of the invention “when printed on a substrate.”  Because this limitation is directed to a process of printing the ink, and/or structures obtained from the compositions obtained after printing, rather than to the compositions themselves, it is directed to an intended use of the compositions and not to the ink compositions themselves.  As such, this limitation is not accorded patentable weight.  See MPEP § 2111.02.  
With respect to claim 59, which claim recites a limitation directed to the bio-inks of the invention being “self-curing,” the Examiner notes that the cited references do not expressly disclose inks that are characterized as self-curing.  However, the Examiner notes that Campbell ‘410 discloses inks that set, or solidify, upon exposure to the body temperature of the subject into which the scaffold is implanted (see ¶[0087]).  It is the Examiner’s position that such inks, which do not require any additional processes in order to solidify [cure], are effectively “self-curing,” thus reading on the limitation in question.
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 - 3, 8, 13, 21, 52, 53, and 59 would have been obvious within the meaning of 35 USC § 103.

Obviousness-Type Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file-/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 7 of U.S. Patent No. 10,035,920 (“the ‘920 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the enumerated claims of the ‘920 patent are directed to a printable silk ink, comprising an aqueous silk fibroin solution, substantially free of an organic solvent, with a concentration of silk fibroin in a range of about 0.3 (wt/vol) % to at least about 10 (wt/vol) %, wherein the ink further comprises a viscosity-modifying agent, a surfactant, or combination thereof, wherein the ink further comprises an additive, and wherein the ink further comprises a structural protein, such as a fibroin.  The enumerated claims do not disclose a bio-ink wherein the ink comprises a humectant, such as glycerol, and wherein the mass ratio between silk fibroin and glycerol in the ink composition is between about 20:1 and 2:1.  The teachings of Silva (2012), as set forth above, remedy these deficiencies.
It would have been prima facie obvious to prepare bio-ink compositions, wherein the compositions are substantially free of an organic solvent, with a concentration of silk fibroin in a range of about 0.3 (wt/vol) % to at least about 10 (wt/vol) %, wherein the ink further comprises a viscosity-modifying agent, a surfactant, or combination thereof, and wherein the ink further comprises a structural protein, such as a fibroin, according to the claims of the ‘920 patent, wherein the ink compositions comprise silk fibroin and glycerol, as taught by Silva (2012).  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the teachings of Silva (2012) to the effect that compositions comprising both silk fibroin and glycerol at the disclosed concentrations yield optimized properties for the resulting deposited films.


Response to Applicants’ Arguments 
The Examiner has fully considered Applicants’ arguments with respect to the previous obviousness rejection, as presented in the Amendment filed 26 March 2021, which amendments are persuasive with respect to that rejection.  However, Applicants’ arguments are not persuasive with respect to the new grounds of rejection set forth above, particularly with respect to the disclosure of Silva (2012).  For example, a principle thrust of Applicants’ arguments is directed to the quantitative limitation recited in claim 1, wherein the mass ratio between silk fibroin and glycerol is between “about 20:1 to 2:1.”  However, the new grounds of rejection cite to the teachings of Silva (2012), which reference discloses compositions comprising silk fibroin and glycerol at concentrations reading on the limitation in question (see p. 116, Table I).  Thus, Applicants’ arguments are unpersuasive.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619


/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619